Per Curiam:
It is very evident, that in authorizing his executors to sell his real estate, the sole purpose of the testator was a division of the proceeds among the three charities named in connection therewith. That purpose having failed by reason of testator’s death within one calendar month after execution of his will, the power to sell became unnecessary and inoperative, and the land intended to have been converted into money for the specific purpose above mentioned, descended to Ms heirs. The subject has been so fully considered and so satisfactorily disposed of by the learned president of the Orphans’ Court that the decree is affirmed on his opinion.
Decree affirmed, and appeal dismissed at the costs of appellant.